DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Application filed on April 16, 2021.  Claims 1-7 are pending in the case.  Claim 1 is the independent claim.  
This action is non-final.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 10, 11, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites, on lines 43-44, “each of the literature slides…is displayed with the same “Back” mark.”  the limitation “the same ‘Back’ mark” lack antecedent basis, as this is the first recitation of any back mark in the claims.  Moreover, it cannot be determined whether this limitation is intended to require that a single, persistent, instance of a back mark be displayed along with each of the literature slides (i.e. such as by providing the back mark as a separate user interface element which is independent of any particular literature slide, and which continues to be displayed for as long as any of the literature slides are displayed), or if the claim allows for multiple back marks, so long as they are the same/identical, such as each literature slide being displayed with its own respective back mark, but each of these back marks are the same/identical to one another.  Therefore, this limitation is indefinite.  In the interest of providing full examination on the merits, this limitation is interpreted as allowing for either possibility.
Claims 2-7 depend upon claim 1 and inherit the deficiency identified above with respect to claim 1.  Therefore, claims 2-7 are rejected on the same basis as is discussed above with respect to claim 1.
Claim 7 additionally recites “the ‘Next’ marks and the ‘Back’ marks in the explanatory slides have the same appearance as the ‘Next’ marks and the ‘Back’ marks in the literature slides.”  It cannot be determined whether this requirement of having the same appearance is intended to require that all of the next and back marks have the same appearance regardless of which slides they are displayed in/with (i.e. such that the back marks in the explanatory and literature slides have the same appearance as one another, but these back marks also have the same appearance as the next marks in the explanatory and literature slides), or if it is intended to require that the respective back marks have the same appearance as one another, and the respective next marks have the same appearance as one another, but the next and back marks do not necessarily also have the same appearance.  Therefore, this limitation is indefinite.  In the interest of providing full examination on the merits, this limitation is interpreted as it requiring that the respective back marks (i.e. back marks in the explanatory slides and back marks in the literature slides) have the same appearance as one another, and the respective next marks (i.e. next marks in the explanatory slides and next marks in the literature slides) have the same appearance as one another, but the next and back marks do not necessarily also have the same appearance.

Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Amijee (US 20140282013 A1) in view of Maloney (US 9626068 B2).

With respect to claim 1, Amijee teaches a managing system of explanatory materials, having
a management server managing slide information as being explanatory materials, and a mobile terminal device being configured to be able to communicate with the management server (e.g. paragraph 0023, subservient applications distributed to audience and controlled by presenter, participating in visual discussions hosted on a server by a networked presenter; paragraph 0103, harvesting and assembling content from library stored on remote server; remote cloud based locations; paragraph 0132, describing Figs. 12A and 12B, remote control mode on device 61 set while identifying other device 62, 63, or 64 belonging to audience member/discussion participant on a network; device 61 transmits control information to slave device; other devices log into network to receive the content; presentations shared via master/slave protocol or other means);
the mobile terminal device, comprising a display displaying various information (e.g. paragraph 0020, tablet computing devices or other computing means having touch responsive input means, e.g. a touch screen; paragraph 0024, presenter using touchscreen capable device; paragraph 0132, controls of GUI appear on display of remote control devices, and unframed, full-screen display of visual discussion space is output to video display of slave device in order to execute presenter's instructions for interacting with the graphical virtual environment; any number of additional devices may receive the content), wherein: 
the slide information to be displayed on the display includes a plurality of pieces of the slide information independently stored as the slide information, the pieces of the slide information being configured to be able to be combined arbitrarily (e.g. paragraph 0017, slide collections and data structures according to a virtually unlimited range of presenter-specifiable options; creating slide objects almost instantly, connecting them into complex paths or intercalating them into existing presentation data structures; can grab content from almost anywhere and from almost any file type; paragraph 0018, dynamic slide objects and modular slide-based data structures; paragraph 0021, plurality of discrete slide objects organized into complex, interactive, and dynamic data structures; paragraph 0024, assembling content from multiple and diverse sources to create and edit narratives by dragging and dropping content into slide objects, and slide objects into data structures; Fig. 1A, showing linked individual slide objects 100-113; Fig. 2A showing individual slide object’s page 14); 
the pieces of the slide information further composing main explanatory slide information and literature slide information, wherein the main explanatory slide information is used in a main explanation, being composed with a plurality of explanatory slides, and the literature slide information is used to provide more detailed information that is in relation to the main explanatory slide information, being composed with a plurality of literature slides (e.g. paragraph 0122, describing Fig. 11A, slide collection data structure 13 depicted as graphical representation of story may 17 as it would appear in visual discussion space, where main story path K runs directly left to right and comprises pages 150-155, while at each page 14 therein vertical paths ascend and descend from these pages to other pages containing details running along with story path K, such as technical, historical, or other ancillary information about the slide content of the pages along the main path K, in which main story path K includes a plurality of slides, and in which the connected vertical paths include a plurality of slides; paragraph 0079, story map 17 is representation of data structure 18 which, as shown in Fig. 3A-B and described in paragraph 0090, includes slide numbers); and 
a display order of the main explanatory slide information is predetermined and stored in a storage portion for explanatory slide in a data storage device, and a display order of the literature slide information is predetermined and stored in a slide storage portion of the data storage device (e.g. paragraph 0029, story path data structure includes ordinal value representing position in sequence of pages; paragraph 0122, slide collection data structure 13 representing story map 17; paragraph 0075, data structure 13 associated with story map 17 which is a structure that comprises information necessary to display series of story paths among pages of slide collection 13; story map comprises multiple slide objects 14 linked together in a particular spatio-temporal arrangement based on ordinal positions in series of linked slides; paragraph 0079, story map 17 comprises information about arrangement of slides relative to each other, order, position, etc.; story map 17 is graphical representation of nonlinear story data structure 18 as shown in Figs. 3A and 3B; paragraph 0090, data structures located in computer memory including story data structure 18 and slide object data structure 14 both of which include information about slide position/order; paragraph 0111, slides having order in data structure based on position in sequence; i.e. a slide number, such as an assigned ordinal value for the slide, is used to determine the display sequence of both main and explanatory slides, which is analogous to the main and explanatory slides having predetermined display orders);
reference groups are formed, in each of which one or more of the literature slides are contained, and some of the explanatory slides are associated with the one or more of the reference groups (e.g. Fig. 11A, vertical paths branching from main story path K associated with each of slides 151-154; Fig. 3A, representative story data structure 18 including group of slides for a particular path, such as the vertical path(s) branching from slide 151 of Fig. 11A; paragraph 0084, slide 14 comprises data structure as shown in Figs. 3A and 3B, including linking means 42 indicating linked slides and associated paths; paragraph 0090, linking means used to differentiate story links from one another or to classify slides and story links into typological categories and groupings; paragraph 0122, vertical paths are parallel threads of details running along with story path K, which details may provide technical or historical or other ancillary information about the slide content of the pages along main path K; i.e. a data structure for vertical path of slides providing explanatory details is formed, and associated with the data object for a corresponding main slide), 
these reference groups being stored in a storage portion for explanatory material-related information of the data storage device (e.g. Fig. 3A, described in paragraph 0090 as showing story data structure 18 in memory corresponding to a particular path within larger slide organization, i.e. path B; paragraph 0108, story data structure of story path G; i.e., as described, each branching story path has its own story data structure 18; therefore, in the story structure of Fig. 11A, each slide in main story path K has ascending and descending paths, each of which would be represented in memory as a story data structure 18);
further at least one reference group containing a plurality of literature slides, and when the one reference group is associated with one explanatory slide, the one reference group is regarded as an associated reference group and the one explanatory slide is regarded as a corresponding explanatory slide (e.g. paragraph 0082, describing Figs. 1A and 1B, where topic introduced in slide 100 is elaborated in slides 101 and 102, and then slide 102 acts as a node slide object from which three different paths extend, where the three paths may be a path directed to an audience of consumers to discuss commercial appeal, a path directed to merchants to discuss sales performance, and a path directed to specialists to discuss technical features, and where each of the three paths includes more than two slides, i.e. the first path having three slides, the second path having four slides, and the third path having five slides; i.e. where the slides 100-102 are equivalent to the explanatory slides of the instant invention and the slides of main path K in Fig. 11A, and where each of the three paths from slide 102, which provide further detail regarding a particular aspect of the presentation, are groups of slides which are equivalent to reference groups of the instant invention and the ascending/descending paths providing historical, technical, or other ancillary information parallel to the main path K in Fig. 11A),
when the corresponding explanatory slide is displayed on the display in the order of display, a relevant information determining portion in the data storage device operates and “Reference” mark of the associated reference group is displayed on the corresponding explanatory slide (e.g. paragraph 0087, describing Fig. 2A, link images 15 and navigation control means 50 are displayed to indicate story paths linked the current slide to adjacent slides within the story data structure; Fig. 3B, showing slide object data structure including linking means 42 defining slide parameters including story links to adjacent slides; i.e. as shown on Fig. 11A, where the user displays a slide in main story path K, links to vertical paths having detailed/ancillary information would be displayed using link images 15 and/or navigation control means 50, where at least navigation control means is displayed on the currently displayed slide; that is, the displayed link/navigation control means acts as a reference mark of a corresponding vertical story path when it is displayed on a current slide within a main story path);
wherein the explanatory slides are displayed one slide by one slide following the display order of the main explanatory slide information in correspondence with an action, which is executed by an operator, for moving to the next slide until one of the “Reference” marks is clicked (e.g. Fig. 3A, story data structure 18 corresponding to particular path B includes sequence of constituent slides for that particular path; paragraph 0026, story links connect slides in particular sequential order such that the presentation of a story comprises sequential display of the slide objects in one or more story paths; paragraph 0028, sequentially displayed pages of one or more story paths; paragraph 0075, individual slide objects in story path are related based on ordinal positions in a series of linked slides such as pages within a sequence of linked pages or story path; paragraph 0122, referring to Fig. 11A, main story path K runs directly left to right comprising pages 150-155, while at each page there are vertical paths ascending/descending; intention of presenter is to stay on the main path, but at any time may access ancillary details; narration progresses through K horizontally; paragraph 0141, presentation control means control sequential order; i.e. using control means 50, user may navigate to, and within, each slide of a particular story path according to the particular sequence of slides within that story path, such that the presenter moving along main story path K progresses sequentially in the order of the slides in the main story path until UI element corresponding to ancillary path, which is analogous to a reference mark, is clicked),
when the “Reference” mark of the associated reference group is clicked while the corresponding explanatory slide is displayed, a slide display portion in the data storage device operates to read all the literature slides contained in the associated reference group (e.g. paragraph 0026, story path data structure within slide collection defined by user-specified story links that connects slides in a particular sequential order; paragraph 0076, software generates page image for each slide object 14 in visual discussion space 12; paragraph 0077, visual discussion space 12 displays story map 17 corresponding to entire slide collection data structure 13, which is made up of story paths; paragraph 0089, means/punctae are clickable to shift the frame of stage view to that corresponding to the clicked circle/punctum; paragraph 0122, stepping up or down vertically to parallel thread running along story path K, i.e. to display the slides associated with the vertical story path as designated by the corresponding; paragraph 0141, computer program includes displaying slide collection comprising story map corresponding to slide collection and at least one story data structure comprising at least one slide object and at least one story path; i.e. when the user enters a story path, the associated structure is accessed to display the corresponding slide collection), displaying the literature slides one slide by one slide in the display order, (e.g. Fig. 3A, story data structure 18 corresponding to particular path B includes sequence of constituent slides for that particular path; paragraph 0026, story links connect slides in particular sequential order such that the presentation of a story comprises sequential display of the slide objects in one or more story paths; paragraph 0028, sequentially displayed pages of one or more story paths; paragraph 0075, individual slide objects in story path are related based on ordinal positions in a series of linked slides such as pages within a sequence of linked pages or story path; paragraph 0141, presentation control means control sequential order; i.e. using control means 50, user may navigate to, and within, each slide of a particular story path according to the particular sequence of slides within that story path), and 
each of the literature slides being contained in the same associated reference group is displayed with the same “Back” mark (e.g. paragraph 0089, describing Fig. 2B, position indicating means/circles/punctae 56 representing relative position of current slide within hierarchy of slides, where the means/circles/punctae are clickable to shift the frame of the stage view to the depth level corresponding to the clicked circle/punctum; i.e. where a user has navigated to a detailed/ancillary information slide on a vertical path from a main explanatory slide as shown in Fig. 11A, the position of the currently displayed slide and the position of the main explanatory slide would both be represented, and selectable, with the corresponding displayed position indicating means/circle/punctae 56; moreover, the position indicating means would continue to be displayed and updated according to the user’s navigational position as the user navigates in the hierarchy of slides, as shown, e.g. in Figs. 2A, 5B, 7A, 7B, 7C, and 10A; since this same position indicating means/circles/punctae appears to continue to be displayed along with each slide as the user navigates among the different slides, and functions as a mark/indicator for moving back to a previously displayed slide, under the broadest reasonable interpretation, each of the literature slides are displayed with the same back mark), wherein
whenever the “Back” mark is clicked on one of the literature slides having the same “Back” mark in the reference group, a Back mark execution portion in the data storage device operates, and the display is configured to display the corresponding explanatory slide which has been shown just before (e.g. paragraph 0082, presenter may skip among any of the pages in story paths A, B, C, as desired; paragraph 0089, means/circles/punctae 56 are clickable to shift the frame of the stage view to the depth level corresponding to the clicked circle/punctum; i.e. where a user is navigating a visual discussion space as depicted in Fig. 11A and is currently viewing the slide page for ancillary information vertically aligned with main slides of story path K, clicking on the position indicating means 56 corresponding to the main slide such as 151, or otherwise navigating in the direction of the indicated story links, would return the user from the slide containing the ancillary information to the main slide 151 which was shown just before the ancillary information slides, where the position indicating means 56 corresponding to the ancillary information is displayed on the main slide 151; paragraph 0122, presenter may access ancillary details from main path at any time, and may step up or down vertically as the narration progresses horizontally).
As cited above, Amijee teaches further at least one reference group containing a plurality of literature slides, and when the one reference group is associated with one explanatory slide, the one reference group is regarded as an associated reference group and the one explanatory slide is regarded as a corresponding explanatory slide.  However, assuming arguendo that Amijee does not explicitly disclose this limitation, Maloney additionally teaches further at least one reference group containing plurality of literature slides, and when the one reference group is associated with one explanatory slide, the one reference group is regarded as an associated reference group and the one explanatory slide is regarded as a corresponding explanatory slide (e.g. Fig. 2B, described in col. 3 lines 1-12, one or more children slides generated that follow and correspond to each main or parent slide, such as Apollo parent slide 202 being followed by slides 2-7; i.e. as discussed above, where first, second, and third subheadings of the main structure slide as shown in Figs. 1A-B correspond to reference marks of the instant claim which navigate to respective corresponding subgroups of slides, and the subgroups of slides map to the reference groups and corresponding literature slides of the instant claim, and at least one reference contains at least seven slides).
Also, as cited above, Amijee teaches each of the literature slides being contained in the same associated reference group is associated with the same “Back” mark, wherein whenever the “Back” mark is clicked on one of the literature slides having the same “Back” mark in the reference group, a Back mark execution portion in the data storage device operates, and the display is configured to display the corresponding explanatory slide which has been shown just before.  However, assuming arguendo that Amijee does not explicitly disclose these limitations, Maloney teaches ach of the literature slides being contained in the same associated reference group is associated with the same “Back” mark, wherein whenever the “Back” mark is clicked on one of the literature slides having the same “Back” mark in the reference group, a Back mark execution portion in the data storage device operates, and the display is configured to display the corresponding explanatory slide which has been shown just before (e.g. col. 2 lines 51-67, describing Fig. 1B as showing populated main structure slide 100 including first through third subheadings, and Fig. 2A as showing resulting slides 202-206 each corresponding to subheading of the main structure slide and including navigational elements; col. 3 lines 1-14, describing Fig. 2B, children slides follow and correspond to each main/parent slide; each of the slides 200 includes a linkable subheading area; col. 3 lines 20-24, linkable subheading area 210 includes names of each subheading, where each is automatically linked to its particular section allowing easy navigation from one section to another by clicking on the desired link; col. 3 lines 42-45, each of the subheadings in subheading area 210 may be clicked by user to be taken directly to the parent slide of that section in the presentation; col. 3 lines 54-57, linked subheading may be modified to allow linking to a slide other than the parent slide, making navigation between sections easy; col. 5 lines 9-12, each link within subheading area 210 provides a link to a corresponding main or parent slide; i.e. where a main structure slide containing references to multiple different subgroups of slides, such as is shown in Fig. 1B, is analogous to a main explanatory slide, and where the user navigates from the main structure slide to one of the groups of children slides corresponding to one of the references on the main structure slide, such as the slides of Figs. 2A-B, and each child slide includes a subheading area 210 including navigational elements which may link to a parent slide, a main structure slide, or another designated slide, where a navigational element which links to the main structure slide and is displayed on each child slide in a group of child slides is analogous to a same back mark displayed on literature slides in the same reference group, and this same back mark, when selected, operates to cause the corresponding main slide to be displayed instead of, for example, another child/literature slide within the group).
Accordingly, it would have been obvious to one of ordinary skill in the art before the time the invention was filed having the teachings of Amijee and Maloney in front of him to have modified the teachings of Amijee (directed to nonlinear slide based presentations comprising complex story paths and dynamic slide objects) to incorporate the teachings of Maloney (directed to an automated system for organizing presentation slides) to incorporate the capability to create, on each of the child slides providing detailed information, a same subheading link which links to a corresponding main slide and is therefore operable as a same “back” link to return from the detailed information child slide to the corresponding main slide which references the set of child slides.  One of ordinary skill would have been motivated to perform such a modification in order to provide a scheme for organizing content and an easy way to navigate between topics in a presentation as described in Maloney (e.g. col. 1 lines 12-21).

With respect to claim 2, Amijee in view of Maloney teaches all of the limitations of claim 1 as previously discussed, and Amijee further teaches:
wherein a single explanatory slide, which is associated with a plurality of the associated reference groups respectively having the different “Reference” marks (e.g. Fig. 11A, slide 151 of main story path K, having story links to ancillary information slides in both up and down directions, from main story path slide to ascending path and descending path; paragraph 0087-0088, story links 15 indicate paths from current slide and may additionally be shown using navigation control means 50 including compass 51 and its corresponding arms; paragraph 0089, compass 51 is clickable to shift the frame of the stage view; punctae 56 also provided to represent existence/availability of objects in path in given direction; paragraph 0124, technical specifications of concepts of main story path slides provided in greater detail in descending paths and examples or practical applications of the concept are provided in ascending paths; paragraph 0123, page of slide object is a node where story path branches into three paths signified by three story links, signifying that the concept of the node slide has been subdivided into a plurality of component concepts having a lower position in the hierarchy; i.e. when a user is currently viewing a slide in a main story path and detailed/background slides exist in paths both above and below the main slide, the upper and lower compass arms 52 and 54, and corresponding punctae, will be displayed on the main slide indicating the existence of the detailed/background slides in both directions from main story path slide 151 to an ascending path or descending path having greater detail, where the upper and lower compass arms are at least analogous to different reference marks associated with corresponding reference groups); and
when on of the “Reference” marks in the single explanatory slide is selected, the selected mark is assigned a navigational priority in the main explanatory slide information in the next time (e.g. paragraph 0029, users assigning priority to links to automate preferred path whenever multiple link options proceed forth from node slide object; paragraph 0034, slide objects containing contents that impart artificial intelligence and self-modifying behaviors such as making navigation decisions based on any conceivable criteria and including means for controlling the display of the slide object itself such as links determining path options available to and from other slide objects), and
the main explanatory slide information and the literature slide information are composed to be displayed in the PDF ("Portable Document Format") format (e.g. paragraph 0096, means for capturing external content into slide object, source content is page from a pdf document; paragraph 0101, any type of data or file may reside in a slide object as the slide content data of a page; slide objects are data structures which act as true data containers, and features are provided to perform operations that extract data from prior art commercial presentation software or convert external/files objects into compatible slides; paragraph 0119, annotations saved with story map/slide collection and may be distributed in text document format such as pdf; paragraph 0084, any one of slide contents may comprise any data suitable for use in a presentation, including text, documents, files, etc.).
Although Amijee teaches that a user may assign a navigational priority to a particular link and that artificial intelligence associated with a slide can make navigational decisions based on any criteria and set links for paths as discussed above, Amijee does not explicitly disclose that when one of the “Reference” marks in the single explanatory slide, is clicked, the clicked “Reference” mark is raised in the main explanatory slide information in the next time such that the “Reference” marks is preferentially displayed than the other of the “Reference” mark in the single explanatory slide. 
However, Maloney teaches that when one of the “Reference” marks in the single explanatory slide, is clicked, the clicked “Reference” mark is raised in the main explanatory slide information in the next time such that the “Reference” marks is preferentially displayed than the other of the “Reference” mark in the single explanatory slide (e.g. col. 2 lines 51-67, describing Fig. 1B and 2A, user populates main structure slide 100 with first, second, and third subheadings, slides 200 are automatically generated including navigational elements for each of the first, second, and third subheadings; col. 3 lines 1-12, Fig. 2B, children slides generated for each parent slide, such that  a parent slide is followed by its children, then followed by the next parent and its children, i.e. grouped together in sections according to the ordering of the first, second and third subheadings on the main explanatory slide; i.e. where first, second, and third subheadings correspond to respective corresponding subgroups of slides, and represent a corresponding first, second, and third presentation ordering, where the subheadings on the main structure slide map to the reference marks of the instant claim, the subgroups of slides map to the corresponding literature slides, and the ordering designation of first, second, third, etc., of the subheadings corresponds to an assigned reference number; col. 3 lines 20-25, indicating that subheadings are linkable for easy navigation; col. 4 lines 54-64, reordering of subheadings on main structure slide by drag and drop operation, use of up and down arrows next to each subheading, etc.; Apollo subheading is reordered such that it is now located below the Mercury subheading; see also Fig. 9 as described in col. 5 lines 55-64, moving already existing subheading above or below another existing subheading; i.e. user may click on subheading, drag, and release, user may click on arrows corresponding to the subheading, etc., and the order of the slides is changed such that, as can be seen by comparing Fig. 1A to Fig. 5, a subheading which was previously second (“Mercury”) and positioned below a subheading which was previously first (“Apollo”) is reordered to be first/preferentially displayed on the main structure slide, such that it is displayed above the other reference marks (i.e. “Mercury” is displayed above “Apollo” and “Gemini” after reordering, as shown in Fig. 5), and the constituent slides of each subheading are reorganized accordingly; col. 4 line 65-col. 5 line 12, reorganizing causes first, second, and third resulting slides; i.e. reorganization following user click causes the initial assignment of first, second, and third ordering to subheadings and corresponding subgroups of slides to be altered, such as by raising a second or third subheading to a first position).
Accordingly, it would have been obvious to one of ordinary skill in the art before the time the invention was filed having the teachings of Amijee and Maloney in front of him to have modified the teachings of Amijee (directed to nonlinear slide based presentations comprising complex story paths and dynamic slide objects) to incorporate the teachings of Maloney (directed to an automated system for organizing presentation slides) to assign a presentation priority value to a set of slides which corresponds to a corresponding hyperlinked subheading’s ordering on a main slide, and to cause a reordering of both the position of the subheading and the corresponding presentation ordering of the associated set of slides upon reception of a user click.  One of ordinary skill would have been motivated to perform such a modification in order to provide a scheme for organizing content and an easy way to navigate between topics in a presentation as described in Maloney (e.g. col. 1 lines 12-21).

With respect to claim 3, Amijee in view of Maloney teaches all of the limitations of claim 2 as previously discussed.  Amijee does not explicitly disclose wherein the “Back” marks are displayed only when the “Reference” mark of the associated reference group is clicked to display the literature slides.  However, Maloney additionally teaches wherein the “Back” marks are displayed only when the “Reference” mark of the associated reference group is clicked to display the literature slides (e.g. col. 2 lines 51-67, describing Fig. 1B as showing populated main structure slide 100 including first through third subheadings, and Fig. 2A as showing resulting slides 202-206 each corresponding to subheading of the main structure slide and including navigational elements; col. 3 lines 1-14, describing Fig. 2B, children slides follow and correspond to each main/parent slide; each of the slides 200 includes a linkable subheading area; col. 3 lines 20-24, linkable subheading area 210 includes names of each subheading, where each is automatically linked to its particular section allowing easy navigation from one section to another by clicking on the desired link; col. 3 lines 42-45, each of the subheadings in subheading area 210 may be clicked by user to be taken directly to the parent slide of that section in the presentation; col. 3 lines 54-57, linked subheading may be modified to allow linking to a slide other than the parent slide, making navigation between sections easy; col. 5 lines 9-12, each link within subheading area 210 provides a link to a corresponding main or parent slide; i.e. where a main structure slide containing references to multiple different subgroups of slides, such as is shown in Fig. 1B, is analogous to a main explanatory slide and does not contain any navigational element such as a back mark/link, and where the user navigates from the main structure slide to one of the groups of children slides corresponding to one of the references on the main structure slide, such as the slides of Figs. 2A-B, and each slide includes a subheading area 210 including navigational elements which may link to a parent slide, a main structure slide, or another designated slide, a navigational element which links to the main structure slide is analogous to a back mark, and the back mark is only displayed after the user has navigated to the group of children slides, because it is not displayed on the main structure slide and is only displayed on the children slides).
Accordingly, it would have been obvious to one of ordinary skill in the art before the time the invention was filed having the teachings of Amijee and Maloney in front of him to have modified the teachings of Amijee (directed to nonlinear slide based presentations comprising complex story paths and dynamic slide objects) to incorporate the teachings of Maloney (directed to an automated system for organizing presentation slides) to incorporate the capability to create, on each of the child slides providing detailed information, subheading link which links to a corresponding main slide and is therefore operable as a “back” link to return from the detailed information child slide to the corresponding main slide which references the set of child slides, where the main slide does not include a display of the subheading link and the subheading link is therefore only displayed after the user has selected the reference group corresponding to the set of child slides and the child slides are displayed on the screen with the link.  One of ordinary skill would have been motivated to perform such a modification in order to provide a scheme for organizing content and an easy way to navigate between topics in a presentation as described in Maloney (e.g. col. 1 lines 12-21).

With respect to claim 5, Amijee in view of Maloney teaches all of the limitations of claim 1 as previously discussed, and Amijee further teaches:
the explanatory slides each have “Back” marks (e.g. paragraph 0087, describing Fig. 2A, link images 15 and navigation control means 50 are displayed to indicate story paths linked the current slide to adjacent slides within the story data structure; paragraph 0088, navigation control means 50 depicting coordinate axes; filled portion of arm of axis indicates story link is present linking currently selected slide to another adjacent slide and therefore a route within story path lies in that direction; paragraph 0089, describing Fig. 2B, position indicating means/circles/punctae 56 representing relative position of current slide within hierarchy of slides, where the means/circles/punctae are clickable to shift the frame of the stage view to the depth level corresponding to the clicked circle/punctum; sets of circles/punctae include both horizontally aligned and vertically aligned sets, representing columns and rows of slides respectively; Fig. 3B, showing slide object data structure including linking means 42 defining slide parameters including story links to adjacent slides; i.e. as shown in Fig. 11A, where the user displays a slide in main story path K, links to horizonal paths either forward or backward in the main story path would be displayed using link images 15 and/or navigation control means 50, where at least navigation control means is displayed on the currently displayed slide; that is, component arms of the displayed link/navigation control means such as left or right arms, and displayed link images, act as back or forward mark for navigating backward or forward within a horizontal main story path, depending on the direction of navigation through the path; therefore, for example, where a currently displayed slide is slide 151-155 and the navigation direction through main story path K is rightward, each of these slides will include a displayed link image on the left side, and/or a corresponding left navigational control arrow within the navigation control means, for performing backwards navigation (i.e. leftward navigation, when the navigation path through the story is rightward); in addition the punctae/circles 56 as shown in Fig. 2B are individually selectable to navigate to a corresponding slide within the structure, such that clicking on a punctae/circle corresponding to a slide which immediately precedes a currently displayed slide would also operate to cause a backwards navigation),
when any of the “Back” marks in the explanatory slides is clicked, the managing system moves back to a previous explanatory slide, which was displayed one slide before, in accordance with the display order of the main explanatory slide information such that the previous explanatory slide is displayed (e.g. Fig. 3A, story data structure 18 corresponding to particular path B includes sequence of constituent slides for that particular path; paragraph 0026, story links connect slides in particular sequential order such that the presentation of a story comprises sequential display of the slide objects in one or more story paths; paragraph 0028, sequentially displayed pages of one or more story paths; paragraph 0075, individual slide objects in story path are related based on ordinal positions in a series of linked slides such as pages within a sequence of linked pages or story path; paragraph 0089, describing Fig. 2B, position indicating means/circles/punctae 56 representing relative position of current slide within hierarchy of slides, where the means/circles/punctae are clickable to shift the frame of the stage view to the depth level corresponding to the clicked circle/punctum; paragraph 0122, referring to Fig. 11A, main story path K runs directly left to right comprising pages 150-155; intention of presenter is to stay on the main path; paragraph 0141, presentation control means control sequential order; i.e. using control means 50, or link images 15, user may sequentially navigate backwards (i.e. leftward, when the path direction is rightward) from a current slide to each previous slide of a particular story path according to the particular sequence of slides within that story path, such that the presenter moving along main story path K progresses sequentially in the order of the slides in the main story path until a UI element corresponding to leftward navigation, such as a link image or leftward arrow within control means, which is analogous to a back mark, is clicked leftward navigation, when the navigation path through the story is rightward); in addition the punctae/circles 56 as shown in Fig. 2B are individually selectable to navigate to a corresponding slide within the structure, such that clicking on a punctae/circle corresponding to a slide which immediately precedes a currently displayed slide would also operate to cause a backwards navigation), and 
Amijee and Maloney both teach when any of the “Back” marks in the literature slides is clicked, the managing system moves back to the corresponding explanatory slide such that the corresponding explanatory slide is displayed (e.g. Amijee paragraph 0082, presenter may skip among any of the pages in story paths A, B, C, as desired; paragraph 0089, means/circles/punctae 56 are clickable to shift the frame of the stage view to the depth level corresponding to the clicked circle/punctum; i.e. where a user is navigating a visual discussion space as depicted in Fig. 11A and is currently viewing the slide page for ancillary information vertically aligned with main slides of story path K, clicking on the position indicating means 56 corresponding to the main slide such as 151, or otherwise navigating in the direction of the indicated story links, would return the user from the slide containing the ancillary information to the main slide 151 which was shown just before the ancillary information slides, where the position indicating means 56 corresponding to the ancillary information is displayed on the main slide 151; paragraph 0122, presenter may access ancillary details from main path at any time, and may step up or down vertically as the narration progresses horizontally; Maloney col. 3 lines 1-14, describing Fig. 2B, children slides follow and correspond to each main/parent slide; each of the slides 200 includes a linkable subheading area; col. 3 lines 20-24, linkable subheading area 210 includes names of each subheading, where each is automatically linked to its particular section allowing easy navigation from one section to another by clicking on the desired link; col. 3 lines 42-45, each of the subheadings in subheading area 210 may be clicked by user to be taken directly to the parent slide of that section in the presentation; col. 3 lines 54-57, linked subheading may be modified to allow linking to a slide other than the parent slide, making navigation between sections easy; col. 5 lines 9-12, each link within subheading area 210 provides a link to a corresponding main or parent slide).
Accordingly, it would have been obvious to one of ordinary skill in the art before the time the invention was filed having the teachings of Amijee and Maloney in front of him to have modified the teachings of Amijee (directed to nonlinear slide based presentations comprising complex story paths and dynamic slide objects) to incorporate the teachings of Maloney (directed to an automated system for organizing presentation slides) to incorporate the capability to create, on each of the child slides providing detailed information, a same subheading link which links to a corresponding main slide and is therefore operable as a same “back” link to return from the detailed information child slide to the corresponding main slide which references the set of child slides.  One of ordinary skill would have been motivated to perform such a modification in order to provide a scheme for organizing content and an easy way to navigate between topics in a presentation as described in Maloney (e.g. col. 1 lines 12-21).

With respect to claim 6, Amijee in view of Maloney teaches all of the limitations of claim 5 as previously discussed, and Amijee further teaches wherein:
the explanatory slides and the literature slides each have “Next” marks (e.g. paragraph 0087, describing Fig. 2A, link images 15 and navigation control means 50 are displayed to indicate story paths linked the current slide to adjacent slides within the story data structure, including link images extending downwards from bottom, to the right, and upwards from the top; paragraph 0088, navigation control means 50 depicting coordinate axes, including filled portion 54 of arm of axis of compass extending N, E, and S; filled portion of arm of axis indicates story link is present linking currently selected slide to another adjacent slide and therefore a route within story path lies in that direction; paragraph 0089, describing Fig. 2B, position indicating means/circles/punctae 56 representing relative position of current slide within hierarchy of slides, where the means/circles/punctae are clickable to shift the frame of the stage view to the depth level corresponding to the clicked circle/punctum; sets of circles/punctae include both horizontally aligned and vertically aligned sets, representing columns and rows of slides respectively; Fig. 3B, showing slide object data structure including linking means 42 defining slide parameters including story links to adjacent slides; i.e. as shown in Fig. 11A, where the user displays a slide in main story path K, links to horizonal paths either forward or backward in the main story path, and vertical paths in up and down directions, to more detailed/ancillary information slides, would be displayed using link images 15 and/or navigation control means 50, where at least navigation control means is displayed on the currently displayed slide; that is, component arms of the displayed link/navigation control means such as left or right arms, and displayed link images, act as back or forward mark for navigating backward or forward within a horizontal main story path, and component arms of the displayed link/navigation control means such as upward and downward arms, and displayed link images act as a forward/next mark to move from a current ancillary/reference slide to a next reference slide, depending on the respective direction of navigation through the main story path or ancillary/reference slide path; therefore, for example, where a currently displayed slide is slide 150-154 and the navigation direction through main story path K is rightward, each of these slides will include a displayed link image on the right side, and/or a corresponding right navigational control arrow within the navigation control means, for performing forward/next navigation; moreover, where a currently displayed slide is an ancillary/reference slide along a vertical path, such as the slide between main slide 153 and ancillary slide 165 as shown in Fig. 11A, this slide will include a displayed link image on the lower/bottom side, and/or a corresponding bottom/downward navigational control arrow within the navigation control means, for performing forward/next navigation to the next ancillary/reference slide; in addition the punctae/circles 56 as shown in Fig. 2B are individually selectable to navigate to a corresponding slide within the structure, such that clicking on a punctae/circle corresponding to a slide which immediately follows a currently displayed slide would also operate to cause a forwards/next navigation),
when any of the “Next” marks in the explanatory slides is clicked, the managing system moves to the next explanatory slide in accordance with the display order of the main explanatory slide information (e.g. Fig. 3A, story data structure 18 corresponding to particular path B includes sequence of constituent slides for that particular path; paragraph 0026, story links connect slides in particular sequential order such that the presentation of a story comprises sequential display of the slide objects in one or more story paths; paragraph 0028, sequentially displayed pages of one or more story paths; paragraph 0075, individual slide objects in story path are related based on ordinal positions in a series of linked slides such as pages within a sequence of linked pages or story path; paragraph 0089, describing Fig. 2B, position indicating means/circles/punctae 56 representing relative position of current slide within hierarchy of slides, where the means/circles/punctae are clickable to shift the frame of the stage view to the depth level corresponding to the clicked circle/punctum; paragraph 0122, referring to Fig. 11A, main story path K runs directly left to right comprising pages 150-155; intention of presenter is to stay on the main path; paragraph 0141, presentation control means control sequential order; i.e. using control means 50, or link images 15, user may sequentially navigate forward from a current slide to each next slide of a particular story path according to the particular sequence of slides within that story path, such that the presenter moving along main story path K progresses sequentially in the order of the slides in the main story path using a UI element corresponding to rightward navigation, such as a link image or rightward arrow within control means, which is analogous to a next mark; in addition the punctae/circles 56 as shown in Fig. 2B are individually selectable to navigate to a corresponding slide within the structure, such that clicking on a punctae/circle corresponding to a slide which immediately follows a currently displayed slide, such as a horizontally arranged punctae corresponding to a next slide in a horizontally-arranged main story path of slides, would also operate to cause a forwards/next navigation to the next slide in the horizontally-arranged main story path of slides),
when any of the “Next” marks in the literature slides is clicked, the managing system moves to the next literature slide in accordance with the display order of the literature slide information (e.g. Fig. 3A, story data structure 18 corresponding to particular path B includes sequence of constituent slides for that particular path; paragraph 0026, story links connect slides in particular sequential order such that the presentation of a story comprises sequential display of the slide objects in one or more story paths; paragraph 0028, sequentially displayed pages of one or more story paths; paragraph 0075, individual slide objects in story path are related based on ordinal positions in a series of linked slides such as pages within a sequence of linked pages or story path; paragraph 0089, describing Fig. 2B, position indicating means/circles/punctae 56 representing relative position of current slide within hierarchy of slides, where the means/circles/punctae are clickable to shift the frame of the stage view to the depth level corresponding to the clicked circle/punctum; paragraph 0122, referring to Fig. 11A, main story path K runs directly left to right comprising pages 150-155; intention of presenter is to stay on the main path; however, user can access parallel threads of details running along with path K, providing technical or historical or other ancillary information about content of main path, by stepping up or down vertically; paragraph 0141, presentation control means control sequential order; i.e. using control means 50, or link images 15, user may sequentially navigate forward from a current slide to each next slide of a particular story path according to the particular sequence of slides within that story path, such that a user moving along a parallel/ancillary story path providing additional details about the main presentation progresses sequentially in the order of the slides in the parallel/ancillary story path, stepping up or down vertically along that path, using a UI element corresponding to upward or downward navigation, such as a link image or upward/downward arrow within control means, which is analogous to a next mark for moving within a vertical ancillary story path, when the main story path runs from left to right as shown in Fig. 11A; in addition the punctae/circles 56 as shown in Fig. 2B are individually selectable to navigate to a corresponding slide within the structure, such that clicking on a punctae/circle corresponding to a slide which immediately follows a currently displayed slide, such as a vertically arranged punctae corresponding to a next slide in a vertically-arranged ancillary/reference story path of slides, would also operate to cause a forwards/next navigation to the next slide in the vertically-arranged ancillary/reference story path of slides).

Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Amijee in view of Maloney, further in view of Jiang et al. (US 20050197141 A1).

With respect to claim 4, Amijee in view of Maloney teaches all of the limitations of claim 1 as previously discussed, and Amijee further teaches that 
the explanatory slides each have “Back” marks (e.g. paragraph 0087, describing Fig. 2A, link images 15 and navigation control means 50 are displayed to indicate story paths linked the current slide to adjacent slides within the story data structure; paragraph 0088, navigation control means 50 depicting coordinate axes; filled portion of arm of axis indicates story link is present linking currently selected slide to another adjacent slide and therefore a route within story path lies in that direction; paragraph 0089, describing Fig. 2B, position indicating means/circles/punctae 56 representing relative position of current slide within hierarchy of slides, where the means/circles/punctae are clickable to shift the frame of the stage view to the depth level corresponding to the clicked circle/punctum; sets of circles/punctae include both horizontally aligned and vertically aligned sets, representing columns and rows of slides respectively; Fig. 3B, showing slide object data structure including linking means 42 defining slide parameters including story links to adjacent slides; i.e. as shown in Fig. 11A, where the user displays a slide in main story path K, links to horizonal paths either forward or backward in the main story path would be displayed using link images 15 and/or navigation control means 50, where at least navigation control means is displayed on the currently displayed slide; that is, component arms of the displayed link/navigation control means such as left or right arms, and displayed link images, act as back or forward mark for navigating backward or forward within a horizontal main story path, depending on the direction of navigation through the path; therefore, for example, where a currently displayed slide is slide 151-155 and the navigation direction through main story path K is rightward, each of these slides will include a displayed link image on the left side, and/or a corresponding left navigational control arrow within the navigation control means, for performing backwards navigation (i.e. leftward navigation, when the navigation path through the story is rightward); in addition the punctae/circles 56 as shown in Fig. 2B are individually selectable to navigate to a corresponding slide within the structure, such that clicking on a punctae/circle corresponding to a slide which immediately precedes a currently displayed slide would also operate to cause a backwards navigation), and
  the “Back” marks in the explanatory slides have the same appearance as the “Back” marks in the literature slides (e.g. paragraph 0089, describing Fig. 2B, sets of circles/punctae 56 indicate relative position of active slide object among other slide objects in vertical and horizontal directions; means/punctae are active objects which are clickable in that clicking a particular circle/punctum will shift the frame of the stage view to the depth level corresponding to the clicked circle/punctum; i.e. where, as shown in Fig. 11A, a main story path is horizontally arranged, a corresponding horizontal set of circles/punctae may also be displayed, where a circle/punctae corresponding to a slide in the main path immediately preceding the currently displayed slide may function as a back mark to navigate to that immediately preceding slide; moreover where, as also shown in Fig. 11A, an ancillary/reference path of slides is vertically arranged with respect to the main story path, a corresponding vertical set of circles/puncate may also be displayed, where a circle/punctae corresponding to a parent slide at the level/depth of the main story path may be selected to navigate directly to that parent slide in the main story path, even when the currently-displayed slide is multiple vertical levels away along the ancillary/reference path of slides; as can be seen the vertically arranged circles/punctae (for vertical backwards navigation to the main path in the ancillary/literature slides) and the horizontally arranged circles/punctate (for horizontal backwards navigation along the main path) each have the same appearance, of a circle).
Assuming arguendo that Amijee and Maloney do not explicitly disclose that the “Back” marks in the explanatory slides have the same appearance as the “Back” marks in the literature slides (i.e. such as when comparing the means/punctae 56 which is used to jump vertically back from a currently displayed ancillary slide to a corresponding parent slide in the main story path while skipping intermediate ancillary slides, to a different graphical element for moving back one slide at a time in the main story path such as an arrow/arm of navigation control means 50 or link image 15, where the circular appearance of the means/punctate is not the same as the arrow-like appearance of the navigation control means portion or the rectangular appearance of the link image), Jiang teaches that the “Back” marks in the explanatory slides have the same appearance as the “Back” marks in the literature slides (e.g. Fig. 2, showing “back” soft key 110; paragraph 0055, providing “back” soft-key implementing a “back” function of an application, showing up as an icon or menu item on the screen; paragraphs 0074 and 0076, application including slide show functionality; paragraph 0084, describing back button feature as shown in Fig. 7; back a level mode allows hierarchical backwards sequence traversal one level each time the back button is activated/clicked; back in sequence mode allows sequential backwards traversal one page each time the back button is pressed; as shown in Fig. 7, back a level navigation takes the application from a photo page one level up to the list of photos and onwards up to the top level, while back in sequence mode takes the application from a current page to a former page rather than up one level; see also Figs. 8A-B and 9A-B, as described in paragraphs 0086-0098; i.e. a single back button may be displayed across a plurality of different hierarchical pages, and may provide functionality for both a sequential backwards navigation mode (i.e. such as traversing backwards one page/slide at a time within a set of explanatory slides) and hierarchical navigation mode (i.e. such as traversing backwards from a currently displayed page/slide at a lower level of a hierarchy, directly to a corresponding previously displayed parent page/slide at a higher level of the hierarchy, without displaying any of the other intervening slides at the same level); since this same single back button is displayed and used in conjunction with all pages/slides regardless of hierarchical level of content displayed or navigation mode currently in use, it will have a same appearance on each different displayed page/slide regardless of hierarchical level).  However, 
Accordingly, it would have been obvious to one of ordinary skill in the art before the time the invention was filed having the teachings of Amijee, Maloney, and Jiang in front of him to have modified the teachings of Amijee (directed to nonlinear slide based presentations comprising complex story paths and dynamic slide objects, and including navigation means for traversing forwards and backwards within various different respective paths in a hierarchy) and Maloney (directed to an automated system for organizing presentation slides), to incorporate the teachings of Jiang (directed to an a back button schema for implementing both sequential and hierarchical backwards navigation using a single back button) to incorporate the capability to implement, as the backwards navigation means displayed with and usable for both main story path slides and ancillary/reference path slides (as taught by Amijee, where main story path slides are analogous to explanatory slides and where ancillary/reference path slides are analogous to literature slides), a single back soft key/icon/menu item which is capable of providing both sequential backwards traversal (i.e. such as when navigating backwards along a main story path) and hierarchical backwards traversal (i.e. such as when navigating backwards from a slide in an ancillary/reference path of slides which provide further details/explanation regarding a parent slide in the main story path, where the ancillary/reference slides exist at a different level of the slide hierarchy than the parent slide in the main slide path, so that when the back button is selected in this mode, the user is immediately returned to the corresponding parent slide in the main story path, without displaying any other intermediate slides within the ancillary/reference slide path) where, because this same back button is used to provide varying types of navigation in conjunction with all displayed screens/slides regardless of the type of navigation or hierarchical level of the currently displayed screen/slide, the back button has a same appearance when displayed with a set of main/explanatory slides/screens at a higher level of the hierarchy as it does when displayed with a set of ancillary/literature slides/screens at a lower level of the hierarchy.  One of ordinary skill would have been motivated to perform such a modification in order to fulfill a need for back button functionality and minimize navigation history stack space limitations as described in Jiang (e.g. paragraphs 0011 and 0093).

With respect to claim 7, Amijee in view of Maloney teach all of the limitations of claim 6, and Amijee teaches wherein the “Next” marks and the “Back” marks in the explanatory slides have the same appearance as the “Next” marks and the “Back” marks in the literature slides (e.g. paragraph 0087, describing Fig. 2A, link images 15 and navigation control means 50 are displayed to indicate story paths linked the current slide to adjacent slides within the story data structure, including link images extending downwards from bottom, to the right, and upwards from the top; paragraph 0088, navigation control means 50 depicting coordinate axes, including filled portion 54 of arm of axis of compass extending N, E, and S; filled portion of arm of axis indicates story link is present linking currently selected slide to another adjacent slide and therefore a route within story path lies in that direction; paragraph 0089, describing Fig. 2B, sets of circles/punctae 56 indicate relative position of active slide object among other slide objects in vertical and horizontal directions; means/punctae are active objects which are clickable in that clicking a particular circle/punctum will shift the frame of the stage view to the depth level corresponding to the clicked circle/punctum; i.e. where, as shown in Fig. 11A, a main story path is horizontally arranged, a corresponding horizontal set of circles/punctae may also be displayed, where a circle/punctae corresponding to a slide in the main path immediately preceding the currently displayed slide may function as a back mark to navigate to that immediately preceding slide, and a circle/punctate corresponding to a slide in the main path immediately following the currently displayed slide may function as a next mark to navigate to that immediately following slide; moreover where, as also shown in Fig. 11A, an ancillary/reference path of slides is vertically arranged with respect to the main story path, a corresponding vertical set of circles/puncate may also be displayed, where a circle/punctae corresponding to a parent slide at the level/depth of the main story path may be selected to navigate directly to that parent slide in the main story path, even when the currently-displayed slide is multiple vertical levels away along the ancillary/reference path of slides, and a circle/punctate corresponding to a slide in the ancillary/reference path immediately following the currently displayed slide may function as a next mark to navigate to that immediately following slide; as can be seen the vertically arranged circles/punctae (for vertical backwards navigation to the main path and vertical forwards navigation to a next slide in the ancillary/literature path) and the horizontally arranged circles/punctate (for horizontal backwards and forwards navigation along the main path) each have the same appearance, of a circle; moreover, where at least the link images 15 and arrow-shaped arms of the navigation control means 50 also function as next marks for forwards navigation in both horizontal (main story path direction, such as within explanatory slides) and vertical (ancillary/reference path direction, such as within literature slides), at least these objects, functioning as next marks, also have a same appearance (i.e. where the vertical and horizontal arrows in the navigation control means 50 and the vertically and horizontally arranged link images 15 respectively have a same size, shape, and coloration/shading but may be displayed having a different orientation, they have a same appearance at least with respect to their size, shape, and coloration/shading).  
Assuming arguendo that Amijee and Maloney do not explicitly disclose that the “Back” marks in the explanatory slides have the same appearance as the “Back” marks in the literature slides (i.e. such as when comparing the means/punctae 56 which is used to jump vertically back from a currently displayed ancillary slide to a corresponding parent slide in the main story path while skipping intermediate ancillary slides, to a different graphical element for moving back one slide at a time in the main story path such as an arrow/arm of navigation control means 50 or link image 15, where the circular appearance of the means/punctate is not the same as the arrow-like appearance of the navigation control means portion or the rectangular appearance of the link image), Jiang teaches that the “Back” marks in the explanatory slides have the same appearance as the “Back” marks in the literature slides (e.g. Fig. 2, showing “back” soft key 110; paragraph 0055, providing “back” soft-key implementing a “back” function of an application, showing up as an icon or menu item on the screen; paragraphs 0074 and 0076, application including slide show functionality; paragraph 0084, describing back button feature as shown in Fig. 7; back a level mode allows hierarchical backwards sequence traversal one level each time the back button is activated/clicked; back in sequence mode allows sequential backwards traversal one page each time the back button is pressed; as shown in Fig. 7, back a level navigation takes the application from a photo page one level up to the list of photos and onwards up to the top level, while back in sequence mode takes the application from a current page to a former page rather than up one level; see also Figs. 8A-B and 9A-B, as described in paragraphs 0086-0098; i.e. a single back button may be displayed across a plurality of different hierarchical pages, and may provide functionality for both a sequential backwards navigation mode (i.e. such as traversing backwards one page/slide at a time within a set of explanatory slides) and hierarchical navigation mode (i.e. such as traversing backwards from a currently displayed page/slide at a lower level of a hierarchy, directly to a corresponding previously displayed parent page/slide at a higher level of the hierarchy, without displaying any of the other intervening slides at the same level); since this same single back button is displayed and used in conjunction with all pages/slides regardless of hierarchical level of content displayed or navigation mode currently in use, it will have a same appearance on each different displayed page/slide regardless of hierarchical level).  However, 
Accordingly, it would have been obvious to one of ordinary skill in the art before the time the invention was filed having the teachings of Amijee, Maloney, and Jiang in front of him to have modified the teachings of Amijee (directed to nonlinear slide based presentations comprising complex story paths and dynamic slide objects, and including navigation means for traversing forwards and backwards within various different respective paths in a hierarchy) and Maloney (directed to an automated system for organizing presentation slides), to incorporate the teachings of Jiang (directed to an a back button schema for implementing both sequential and hierarchical backwards navigation using a single back button) to incorporate the capability to implement, as the backwards navigation means displayed with and usable for both main story path slides and ancillary/reference path slides (as taught by Amijee, where main story path slides are analogous to explanatory slides and where ancillary/reference path slides are analogous to literature slides), a single back soft key/icon/menu item which is capable of providing both sequential backwards traversal (i.e. such as when navigating backwards along a main story path) and hierarchical backwards traversal (i.e. such as when navigating backwards from a slide in an ancillary/reference path of slides which provide further details/explanation regarding a parent slide in the main story path, where the ancillary/reference slides exist at a different level of the slide hierarchy than the parent slide in the main slide path, so that when the back button is selected in this mode, the user is immediately returned to the corresponding parent slide in the main story path, without displaying any other intermediate slides within the ancillary/reference slide path) where, because this same back button is used to provide varying types of navigation in conjunction with all displayed screens/slides regardless of the type of navigation or hierarchical level of the currently displayed screen/slide, the back button has a same appearance when displayed with a set of main/explanatory slides/screens at a higher level of the hierarchy as it does when displayed with a set of ancillary/literature slides/screens at a lower level of the hierarchy.  One of ordinary skill would have been motivated to perform such a modification in order to fulfill a need for back button functionality and minimize navigation history stack space limitations as described in Jiang (e.g. paragraphs 0011 and 0093).

It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain,” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting in re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (GCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co, v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert, denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F,3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir, 2005): Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361,47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Dieberger (US 7299418 B2) teaches “Back” marks are displayed only when the “Reference” mark of the associated reference group is clicked to display the literature slides (e.g. col. 2 lines 1-2, providing special resume button dedicated to making larger jumps back to main narrative; col. 5 lines 53-65, describing Fig. 3, proceeding through main row of slides/thumbnails; when down navigation button enabled, user is alerted to supplemental material related to currently displayed slide available for presentation; clicking on resume button 96 allows presenter to jump back to the main row 56 and resume main narrative regardless of how far along the presenter has dug into the column; col. 8 lines 19-32, describing Fig. 10, determination is made as to whether the currently displayed slide is in the main narrative portion of the presentation or in the supporting/side narrative portion; if currently displayed slide is part of a supporting narrative, then the slide in the main narrative corresponding to the supporting narrative is identified and the navigation control “resume” button 96 is enabled; i.e. where the “resume” button functions to jump from a slide within a supporting/side narrative portion of a presentation back to a corresponding slide in the main narrative, and is only displayed/enabled when the user is currently within the supporting/side narrative portion, it is analogous to a back mark which is displayed only when the reference mark of the associated reference group has been clicked to display literature slides).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY STANLEY whose telephone number is (469)295-9105. The examiner can normally be reached on Mon-Thurs 8:00-5:00 CST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on (571) 270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEREMY L STANLEY/Examiner, Art Unit 2179